Name: Commission Regulation (EC) No 2994/94 of 8 December 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 12. 94 Official Journal of the European Communities No L 316/23 COMMISSION REGULATION (EC) No 2994/94 of 8 December 1994 on title free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per destina ­ tion). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2065/94 (3), established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan foreseen by Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budge ­ tary resources and the proper management of intervention stocks, a tendering procedure should be organized for the supply of 120 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in two lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee section, Division VI/G.2 (Office 10/05), 120, rue de la Loi, B-1049 Brussels. The closing date for the lodgement of tenders shall be 21 December 1994 at 12 noon (Brussels time). In the case of non-acceptance of offers on 21 December, a second closing date for the lodgement of offers shall be 30 December 1994 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 14 days. 2. The offer shall relate to the total of the quantities of a lot referred to in Article 1 . By way of derogation from Article 6 ( 1 ) (d) (1 ) of Regula ­ tion (EC) No 2065/94 the offer must specify the total amount in ECU required for the complete supply of a lot, and the amount in ECU per tonne required for each destination. Tenderers, where appropriate, shall take account of the unloading and transit prices to Armenia and Azerbaijan, fixed by agreement between the authorities in question, referred to in Annex V. 3 . By way of derogation from the amount referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 the tendering security is fixed at 20 ECU/tonne, to be lodged in national currency. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 140 per tonne, to be lodged in national currency. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 120 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ tion (EC) No 2065/94, and in particular Article 2 (1 ) and (2) thereof. The invitation to tender relates to two lots of 60 000 tonnes each. 0) OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29 . 10. 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3. No L 316/24 Official Journal of the European Communities 9 . 12. 94 certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 3 The take-over certificate referred to in Article 10 ( 1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1994. For the Commission Rene STEICHEN Member of the Commission 9 . 12. 94 No L 316/25Official Journal of the European Communities ANNEX I Lot No 1 :  20 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 20 February 1995.  20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 13 February 1995.  20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 30 January 1995. Lot No 2 : v  20 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 30 January 1995.  20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 20 February 1995.  20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 17 February 1 995. No quantity destined for Armenia or Azerbaijan may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. No L 316/26 Official Journal of the European Communities 9 . 12. 94 ANNEX II (tonnes) Places of storage Quantity Lot No 1 FAF AmbA Planlageret Nordre Havnevej DK-5300 Kerteminde 3 462,560 FAF AmbA Hverringe Gods BÃ ¸gebjerg DK-5300 Kerteminde 3 213,120 Korn- og Foderstofforretning Emmelev A/S Hal 9 B Norupvej 68 DK-5450 Otterup 4 000,550 Napus A/S DalhavegÃ ¥rd Astorpvej 78 DK-6070 Christiansfeld 2 643,640 Kolding Omegns Foderstof- og GÃ ¸dningsforening AmbA Katrinebjerg Sdr. Stenderup DK-6092 Varmark 3 001,460 DLG Nordvest NÃ ¸rgÃ ¥rdsvej 1 DK-7570 Vemb 8 454,840 DLG Lager Vest Tandrupvej 16 Tandrup DK-7755 Bedsted Thy 2 844,340 DLG Hurup Afdeling Industrivej 5 DK-7760 Hurup Thy 2 649,980 DLG Skive Afdeling Pakhus 5 Havnen DK-7800 Skive 6 999,820 DLG Nyk0bing Afdeling Gl. Hal Ringvejen 72 DK-7900 Nykobing M 2 000,400 A/S KFK Frijsenborg Lager Jernit DK-8450 Hammel 5 500,307 9. 12. 94 Official Journal of the European Communities No L 316/27 (tonnes) Places of storage Quantity DLG Midtjylland Bommen 11 Thoming DK-8620 Kjellerup 5 078,690 OvergÃ ¥rd Gods Birte III OvergÃ ¥rdsvej DK-8970 Havndal 8 492,943 DLG LundbygÃ ¥rd Hal I Hadsundvej 440 DK-9260 Gistrup 1 657,350 Lot No 2 Anders Bundgaard SÃ ¸vang Gods af 1993 A/S SÃ ¸byvej 40 DK-7840 HÃ ¸jslev 9 240,660 A/S KFK Hal B BirkegÃ ¥rdsvej DK-8361 Hasselager 12 668,532 OvergÃ ¥rd Gods Carlsen Byggemarked LÃ ¸gten A/S Hjelmagervej 6 LÃ ¸gten DK-8541 SkÃ ¸dstrup 7 002,160 DLG Det RÃ ¸de Pakhus Toldbodgade 6 A DK-8900 Randers 1 001,338 OvergÃ ¥rd Gods FuglsÃ ¸hus, Hus nr. 2 FuglsÃ ¸markvej 8 DK-8970 Havndal 3 540,060 0AG AmbA Kragelun, Hus 3 0stkystvejen 4 DK-9300 Saby 2 845,740 Lars P. Andersen Planlager v/H.J. HÃ ¦k Nejrupvej 14 Vester Hassing DK-9310 Vodskov 5 438,080 0AG AmbA Hal M DregÃ ¥rdsvej 1 DK-9330 Dronninglund 2 806,980 Ove Rasmussen SkovgÃ ¥rd Gods, Hal II Skovgardsvej 9 Skellerup DK-9500 Hobro 2 318,940 No L 316/28 Official Journal of the European Communities 9 . 12. 94 (tonnes) Places of storage Quantity OvergÃ ¥rd Gods My hal v/Karl Lubech Als Oddevej 58 DK-9560 Hadsund 5 909,960 A/S KFK BÃ ¸rglum Kloster BÃ ¸rglum Klostervej 255 B0rglum DK-9760 Vra 7 227,550 The characteristics of the lots shall be supplied to the tenderers by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet, EF-Direktoratet, 26, Nyropsgade, DK-1602, KÃ ¸benhavn V. Tel. : (45) 33 92 70 00 ; telefax : (45) 33 92 69 48. 9. 12. 94 Official Journal of the European Communities No L 316/29 ANNEX III (a) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail- wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above ­ mentioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Ministery of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploschad Respubliki 1 , Mr Stepanian, Deputy Minister. Tel : (7-8852) 52 03 21 . (b) Place of take-over in Georgia : 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul. Didi Cheivani No 6, Tbilisi, Mr Anzar Burdjanadze. Tel : (7-8832) 99 86 98 ; telefax : (7-8832) 99 67 40 . (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail- wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above ­ mentioned station after verification of the integrity of the seals and the number of wagons. The wagons which are not in order will be refused by the authorities of Azerbaijan ; the un ­ loading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Georgian authorities . They will be deducted from the amount to be paid to the successful tenderer. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul. Usif Zaade No 13, Mr F.R. Mustafaev-President. Tel : 7-8922) 66 74 51 /66 38 20. No L 316/30 Official Journal of the European Communities 9 . 12. 94 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : of sacks (flour) : No of cartons (butter) (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate. 9. 12. 94 Official Journal of the European Communities No L 316/31 ANNEX V Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14 US $ 16 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 120 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14,1 US $ 15,5 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14,1 US $ 15,5 US $ 120 $ Thermos wagons US $ 6 US $ 29,8 US $ 32,8 US $ 120 GEORGIA Products Grain-grab Grain-vacuvator General cargo incovered wagons Discharging cost (per tonne) US $ 3 US $3,5 US $ 5